[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10153         ELEVENTH CIRCUIT
                                   Non-Argument Calendar       MARCH 15, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 6:09-cv-01723-ACC-GJK

MARIAM MALONE COLETTE MARTINEZ,

lllllllllllllllllllll                                               Plaintiff-Appellant,

                                            versus

ASHTIN LEASING, INC.,
ASHLEY HOREN UNDERWOOD,
ACE METRO CAB COMPANY,
d.b.a. Quick Cab Company,
BRUISSET PREVALON,
ACE CAB COMPANY DISPATCHER/SUPERVISOR,
on the night of (29 Aug 2008),

lllllllllllllllllllll                                            Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (March 15, 2011)
Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Mariam Malone Colette Martinez, proceeding pro se, appeals the sua sponte

dismissal of her civil rights action for failure to state a claim. Martinez’s amended

complaint alleged violations of 42 U.S.C. §§ 1981, 1983, and 1985, as well as state

tort violations. On appeal, Martinez argues that the district court improperly

dismissed her § 1983 claim because she alleged sufficient facts to establish that the

defendants used the aid of state law enforcement officers to violate her

constitutional rights. She has abandoned her § 1981, § 1985, and state tort claims

by failing to challenge their dismissal in her appellate brief. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

      A district court shall dismiss a case proceeding in forma pauperis at any

time if the court determines that the action “fails to state a claim on which relief

may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). We review dismissal under

§ 1915(e)(2)(B)(ii) for failure to state a claim de novo. Bilal v. Driver, 251 F.3d

1346, 1348–49 (11th Cir. 2001). Failure to state a claim under § 1915(e)(2)(B)(ii)

is governed by the same standard as dismissal under Fed. R. Civ. P. 12(b)(6).

Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). In order to “survive a

motion to dismiss [under Rule 12(b)(6)], a complaint must contain sufficient

                                           2
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. __, __, 129 S.Ct. 1937, 1953, 173 L. Ed. 2d

868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.

1955, 1974, 167 L. Ed. 2d 929 (2007). We liberally construe pro se briefs and

pleadings. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998) (per curiam).

      In an action for relief under § 1983, plaintiffs “must establish that they were

deprived of a right secured by the Constitution or laws of the United States, and

that the alleged deprivation was committed under color of state law.” Focus on

the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1276–77 (11th Cir.

2003) (quotation and citation omitted). Further, in order for liability under § 1983

to be imposed, the plaintiff must establish proof of an affirmative causal

connection between a defendant acting under color of state law and the

constitutional deprivation alleged. Troupe v. Sarasota County, 419 F.3d 1160,

1165 (11th Cir. 2005). A warrantless arrest without probable cause violates the

Constitution and provides a basis for a § 1983 claim, as does continuing detention

which rises to the level of malicious prosecution. See, e.g., Case v. Eslinger, 555

F.3d 1317, 1327–28 (11th Cir. 2009) (false arrest); Kingsland v. City of Miami,

382 F.3d 1220, 1234 (11th Cir. 2004) (malicious prosecution).

                                            3
      “[T]he under-color-of-state-law element of § 1983 excludes from its reach

merely private conduct, no matter how discriminatory or wrongful.” Focus on the

Family, 344 F.3d at 1277. We recognize three tests for establishing whether the

actions of a private entity are properly attributed to the state: the public function

test, the state compulsion test, and the nexus/joint action test. Id. The public

function test is satisfied when private actors perform a function that is

“traditionally the exclusive prerogative of the state.” Id. (citation and quotation

omitted). The state compulsion test is met when the government has coerced or at

least significantly encouraged the acts alleged to be unconstitutional. Focus on

the Family, 344 F.3d at 1277. The nexus/joint action test is met when the state

and the private party are in such a position of interdependence that the alleged

conduct constitutes a joint action. Id.

      In considering Martinez’s complaint, the district court properly concluded

that Martinez failed to state an actionable § 1983 claim because she did not allege

facts that establish state action by any of the named defendants. As we have

previously held, the mere act of reporting a suspected crime to the police is

insufficient to establish state action for purposes of a false arrest claim under

§ 1983. White v. Scrivner Corp., 594 F.2d 140, 142 (5th Cir. 1979) (dismissing a

§ 1983 claim against a store that detained a suspected shoplifter, searched her

                                           4
purse, and then reported a concealed firearm to the police).1 Plaintiff did not name

the City of Orlando or any of the Orlando police officers who participated in her

arrest as defendants. It is possible that had she done so she would have stated a

valid claim, although it is difficult to tell from the record. However, as she did

not, the district court correctly found that the complaint did not allege a plausible

§ 1983 claim against any named defendant and dismissal was thus proper under

§ 1915(e)(2)(B)(ii).

       Upon careful review of the record and consideration of the Martinez’s brief,

we affirm.

       AFFIRMED.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all of the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.

                                               5